Citation Nr: 1021373	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson

INTRODUCTION

The Veteran had active service from February 1989 to May 1989 
and from January 2004 to July 2004 with other periods of 
inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Chicago in March 2007 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

In February 2008 the Board remanded the issue for further 
development.  The requested development has been completed 
and the Board now continues with its review of the appeal.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a low back 
disability.   

2.  There is an approximate balance of competent medical 
evidence on the question of whether the Veteran's current low 
back disability was permanently aggravated by his active 
military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for degenerative disc disease of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in light of the favorable decision below, the Board 
finds that any deficiency in the notice provided herein was 
not prejudicial to the Veteran nor would further development 
result in a more favorable result or be of assistance to this 
inquiry.

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for a low 
back disability.  The Veteran injured his back in May 2003 
while working for the city of Chicago.  A military treatment 
record dated in November 2003 noted that the Veteran's back 
pain was controlled by medication.  At that time he was 
deemed "deployable" pending permanent profile for no 
running or sit ups.  In April 2004 service treatment records 
indicate that the Veteran "aggravated" his lower back while 
loading a bus.  That same month the Veteran was recommended 
for air evacuation and sent back to the United States.  

The Veteran complained of a dull ache and numbness in his 
left leg in May 2004.  The Veteran stated he had these 
symptoms all the time and that they were getting worse.  Also 
in May he reported getting no relief from medication.  At the 
end of the month the Veteran complained of increasing pain 
and was given Viocodin and Valium.  He reported some relief 
but still felt pain.

In June 2004 a medical assessment noted that the Veteran re-
injured his back.  Other records that month state that the 
Veteran's condition became more aggravated while he was 
deployed.  It was also noted that the Veteran's low back pain 
was exacerbated by duty.

The Veteran was afforded a VA examination for his spine in 
August 2004.  The Veteran reported an accident while working 
for the city of Chicago which required MRI work up.  The 
examiner stated that soon after the Veteran's deployment to 
Iraq the Veteran experienced a significant increase in 
symptoms.  Since Iraq the Veteran reports constant pain at a 
7 or 8 out of 10 where before he was deployed his pain was at 
a 3 or 4.

Upon examination the Veteran walked with a slight limp.  The 
Veteran had pain on movement of his spine.  He had no 
limitation due to weakness, fatigability, incoordination, or 
flare-ups.  The examiner stated that the Veteran's back did 
not affect his usual occupation or daily activities.  He did 
not have any incapacitating episodes and used no assistive 
devices.  The Veteran's sensation in his lower extremities 
appeared to be grossly normal, but there was some 
dysesthesias in the posterior aspect of the Veteran's left 
calf.  

The examiner stated that the Veteran had mild low back strain 
with no acute neurological deficits.  X-rays of the spine 
revealed significant degenerative disc disease at L5-S1 and a 
mild slip or spondylolisthesis of L5 and S1.  The examiner 
was of the opinion that it did not appear from examination or 
treatment history that the Veteran's low back disorder was 
permanently aggravated beyond its normal progression.  There 
were no neurological deficits or acute fracture that would 
have made his low back permanently aggravated.



In May 2005 a private doctor wrote a letter stating he 
treated the Veteran's back condition.  He stated that the 
Veteran had a history of degenerative disc disease and that 
his condition was aggravated by his activity in Iraq.  

At his travel board hearing in March 2007, the Veteran stated 
that his VA examination was very short.  He did not feel he 
was adequately examined or questioned.  He also stated that 
contrary to what the examiner stated he did have neurological 
symptoms which were well documented.  He described having 
pain down his legs and in his buttocks.  He also reported 
often having trouble completing daily activities such as 
cooking and dressing himself.  He stated that on occasion he 
had problems using the restroom because of his back disorder.  

The Veteran submitted a private examination conducted in July 
2008.  The Veteran reported that he was injured in an 
explosion in Iraq.  The Veteran indicated that his back pain 
was constant and consistent during the day.  He has constant 
numbness in the entire left leg and occasionally in the left 
entire arm.  His symptoms are aggravated by bending, lifting, 
sitting, standing, and walking.  The symptoms were relieved 
by stretching and walking.  The doctor listed places and 
people that had previously treated the Veteran.  

Upon examination the Veteran's head tilted to the left, there 
was left cervical muscle tension, the left shoulder was high, 
the left scapula was high, there was left lumbar muscle 
tension, the neck side curvature was to the right, there was 
right lumbar muscle tension, the right ilium was high, the 
Veteran had rounded shoulders, he walked stiff and in a 
guarded manner, and he had cervical hypolordosis and lumbar 
hyperlordosis.  Deep tendon reflexes were hypoactive with 
reinforcement on the left and normal on the right.  The 
doctor recommended conservative treatment and hoped the 
Veteran would begin to have pain relief in six weeks.  

The Veteran was afforded another VA examination in October 
2008.  The examiner reviewed the Veteran's claims file and 
discussed his treatment history.  The Veteran reported that 
his condition had consistently worsened since his discharge 
from the military.  He has daily pain that he rates a 9 out 
of 10 that is only mildly relieved by Vicodin.  He also has 
continuous numbness and tingling in his left leg from his 
groin to his foot.  This leg also feels tired and fatigued 
and has decreased sensation.  He walks with a moderate limp.  
The Veteran reported needing help getting out of bed in the 
morning.  The Veteran indicated his pain was worsened by 
walking one block, standing five to ten minutes, sitting for 
20 minutes, lifting or carrying more than 10 pounds, or 
climbing one flight of stairs.  The Veteran stated that he 
was employed by the city of Chicago and that his boss allows 
him some leeway for breaks in consideration of his back 
problems.  

Upon examination the Veteran did not have paraspinal spasm or 
localized tenderness.  The Veteran had a moderate decrease in 
pain and temperature and light touch down the whole left leg.  
The Veteran also had a minimal limp.

The examiner diagnosed the Veteran with chronic degenerative 
disc disease with radiculopathic symptoms involving the left 
lower extremity.  He stated that this pre-existing condition 
was not permanently worsened beyond its natural progression 
by service.  

The Veteran had an MRI at a private facility in January 2009.  
The Veteran reported low back pain radiating laterally into 
the left buttock and down the left leg.  The image revealed 
normal vertebral heights throughout the lumbar spine, with 
approximately five millimeter degenerative anterolisthesis at 
L5-S1 and approximately four millimeters degenerative 
retrolisthesis at L4-5.  The Veteran was diagnosed with 
degenerative disease in the lower lumbar intervertebral discs 
with mild posterior annular bulging.  There was slight 
degenerative spondylollsthesis at L4-5 and L5-S1 and mild 
facet arthrosis at L2-3, L3-4, and L4-5.

In light of the evidence the Veteran is entitled to service 
connection for a low back disability.  

The record reflects that the Veteran currently has a low back 
disability.  He has consistently reported that his symptoms 
of pain and numbness became worse during active service.  
Treatment notes during service reference the increasing 
severity and frequency of the Veteran's symptoms.  Treatment 
records also reveal that prior to service the Veteran's back 
problems were well maintained with pain medication while 
during and after service pain medication did little to 
alleviate the Veteran's pain.  The Board finds the Veteran's 
histories credible and consistent with the nature of his 
service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to 
identify the condition where the condition is identifiable by 
the individual's senses).  

The VA examiners found that the Veteran's back disability was 
less likely as not permanently aggravated beyond natural 
progression by active service.  While the Veteran complained 
that the first examination was brief and inaccurate, he has 
not submitted any similar complaints about the second 
examination.  The second examiner presented a thorough review 
of the Veteran's treatment history and conducted a full 
examination.  His opinion that the Veteran's condition was 
not aggravated beyond the usual progression of the disease 
was well reasoned based on the results of his testing.  The 
Board finds that this examiner was competent to render this 
opinion and finds the opinion credible.

However, a private doctor opined that the Veteran's condition 
was aggravated by his active service.  He stated that he 
treated the Veteran's back condition and appeared to be 
familiar with the nature of the Veteran's military service.  
The examiner did not state, however, that he had any access 
to the Veteran's claims file or other treatment records.  
Regardless, the Board finds this opinion to be highly 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (mere absence of a review of the record does not strip 
an opinion of its probative value).  The Board finds that 
this opinion is rational and consistent with the Veteran's 
treatment record indicating that during active service he was 
no longer responsive to pain medication and experienced 
increased symptoms.  As this doctor had a history of treating 
the Veteran's back condition, and offered a reasonable 
opinion that is plausible based on the evidence of record, 
the Board also finds this opinion to be credible and 
extremely probative.  

In this case the Board is presented with two equally credible 
opinions reaching opposite results.  As the facts for and 
against granting service connection for a low back condition 
are in relative equipoise, the Board grants entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


